ORDER DISMISSING ACTION
SHERMAN G. FINESILVER, Chief Judge.
This case involves claims and patents to oil shale deposits in Colorado. The legal principles underlying this litigation involve application of Tosco Corp. v. Hodel, 611 F.Supp. 1130 (D.Colo.1985).
On March 6, 1987, before this case was at issue, the principal parties moved the Court to dismiss this complaint.
ACCORDINGLY, it is hereby ORDERED, ADJUDGED, and DECREED that this complaint and cause of action be DISMISSED, each party to pay it or their own costs.
IT IS SO ORDERED.